DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires the air-borne assistance information to comprise at least one of an expected altitude range, a mobility pattern, path information, an altitude restriction and a speed restriction. However, claim 8 depends on claim 6 which includes the option of the air-borne assistance information being empty. It is unclear how the air-borne information can be both empty and include at least one of the data required by claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9, 10, 16-20, 23, 24, 30, 31, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phuyal et al. (US 2018/0324662).
As per claim 1, Phuyal teaches a method comprising: receiving location information of a mobile unit (Phuyal, [0083]: The network component may receive position data of the UE, or mobile unit); judging whether the mobile unit is a registered aerial vehicle or an unregistered aerial vehicle (Phuyal, [0065]-[0067] and [0088]: It may be determined whether or not the UE is authorized, or registered, for flying state service); determining whether the mobile unit is in the state of flying based on the location information of the mobile unit (Phuyal, [0083]: The position information of the UE is used to determine if the UE is in a flying state); and identifying the mobile unit as a misused aerial vehicle in the condition that the mobile unit is determined as in the state of flying and is judged as the unregistered aerial vehicle (Phuyal, [0083] and [0087]-[0089]: If the UE is determined to be in a flying state and is not authorized for flying, then the system determines to that the it is misused and stops providing communication service).  
As per claim 3 (dependent on claim 1), Phuyal further teaches:
wherein, in the condition that the mobile unit is judged as the unregistered aerial vehicle, the determining whether the mobile unit is in the state of flying is performed (Phuyal, [0065]-[0067], [0083], [0087]-[0089]: The flying state is determined after determining the authorization of the UE for flying).

wherein, in the condition that air-borne assistance information is not stored at a base unit, the mobile unit is judged by the base unit as the unregistered aerial vehicle (Phuyal, [0065]-[0067] and [0088]: The UE is determined as unauthorized to fly if the appropriate subscription information is not stored).  
As per claim 5 (dependent on claim 4), Phuyal further teaches:
wherein a control node sends the air-borne assistance information to the base unit (Phuyal, fig. 1 and [0065]-[0067] and [0088]: The RAN 120 is the base unit that provides determinations; the RAN 120 receives communications from the UEs through the air interface, or control node; therefore, the subscription information from the UE is received to the RAN through the air interface).  
As per claim 9 (dependent on claim 4), Phuyal further teaches:
wherein the base unit sends the location information of the mobile unit to a location platform to determine whether the mobile unit is in the state of flying (Phuyal, [0083]: The position data of the UE is computed to determine flying state of the UE; whatever circuitry or processor of the network component that performs the determination is the location platform).  
As per claim 10 (dependent on claim 1), Phuyal further teaches:
wherein, in the condition that the mobile unit cannot be judged as the registered aerial vehicle, the determining whether the mobile unit is in the state of flying is performed (Phuyal, [0065]-[0067] and [0088]: If the appropriate subscription information for the UE is not stored, then the UE cannot be determined as authorized, or registered, for flying; the flying state is determined after determining if the UE is authorized for flying).

As per claim 17 (dependent on claim 16), Phuyal further teaches:
wherein, the processor, in response to identifying the mobile unit as the misused aerial vehicle, requests a control node to stop serving the mobile unit (Phuyal, fig. 1 and [0087]-[0089]: The network component may determine to stop service to the UE thus would control the air interface to stop connection service).  
As per claim 18, Phuyal teaches the limitations of claim 16 and further limitations are met as in the consideration of claim 3 above.
As per claim 19, Phuyal teaches the limitations of claim 18 and further limitations are met as in the consideration of claim 4 above.
As per claim 20, Phuyal teaches the limitations of claim 19 and further limitations are met as in the consideration of claim 5 above.
As per claim 23, Phuyal teaches the limitations of claim 19 and further limitations are met as in the consideration of claim 9 above.
As per claim 24, Phuyal teaches the limitations of claim 19 and further limitations are met as in the consideration of claim 10 above.
As per claim 30, Phuyal teaches a control node, comprising: a transceiver that receives from a base unit a request for stopping serving a mobile unit; and a processor that stops serving the mobile unit upon receiving the request (Phuyal, fig. 1 and [0035], [0038], and [0087]-[0089]: The network component may determine to stop service to the UE thus would control the air interface, or control node, to stop connection service).  

the processor judges whether the mobile unit is an unregistered aerial vehicle, and stops serving the mobile unit in the condition that the mobile unit is judged as the unregistered aerial vehicle (Phuyal, [0065]-[0067] and [0088]-[0089]: The UE is determined as unauthorized to fly if the appropriate subscription information is not stored; service is stooped for the unauthorized UE).  
As per claim 33 (dependent on claim 30), Phuyal further teaches:
wherein the processor instructs the transceiver to transmit location information of the mobile unit to a location platform to determine whether the mobile unit is in the state of flying, and stops serving the mobile unit in the condition that the mobile unit is determined as in the state of flying (Phuyal, [0065]-[0067], [0083], and [0088]-[0089]: The position data of the UE is computed to determine flying state of the UE; whatever circuitry or processor of the network component that performs the determination is the location platform, and service is stooped for the unauthorized UE that is in a state of flying).  
As per claim 34 (dependent on claim 30), Phuyal further teaches:
wherein the transceiver transmits the air-borne assistance information to the base unit (Phuyal, fig. 1 and [0065]-[0067] and [0088]: The RAN 120 is the base unit that provides determinations; the RAN 120 receives communications from the UEs through the air interface, or control node; therefore, the subscription information from the UE is received to the RAN through the air interface).



Allowable Subject Matter
Claims 6, 8, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cite din the PTO 892 form are related to regulating service for flying devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ANDREW W BEE/            Primary Examiner, Art Unit 2699